DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 3, 2020 and July 14, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 10, 11, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (U.S. Patent Publication 2021/0191083).
With regard to independent claim 1, Zhang et al teaches a photographing optical system (page 1, paragraph [0002]) comprising eight lens elements (Figure 42), the eight lens elements being, in order from an object side to an image side, a first lens element (Figure 42, element L1), a second lens element (Figure 42, element L2), a third lens element (Figure 42, element L3), a fourth lens element (Figure 42, element L4), a fifth lens element (Figure 42, element L5), a sixth lens element (Figure 42, element L6), a seventh lens element (Figure 42, element L7) and an eighth lens element (Figure 42, element L8), and each of the eight lens elements having an object-side surface facing toward the object side (Figure 42, elements L1A1, L2A1, L3A1, L4A1, L5A1, L6A1, L7A1 and L8A1) and an image-side surface facing toward the image side (Figure 42, elements L1A2, L2A2, L3A2, L4A2, L5A2, L6A2, L7A2 and L8A2); wherein the first lens element has positive refractive power (Figure 44, focal length data for L1), the fifth lens element has positive refractive power (Figure 44, focal length data for L5), the object-side surface of the seventh lens element is convex in a paraxial region thereof (Figure 44, radius data for L7A1), the image-side surface of the eighth lens element is concave in a paraxial region thereof (Figure 44, radius data for L8A2), and at least one lens surface of at least one lens element of the photographing optical system has at least one critical point in an off-axis region thereof (Figure 42, elements L7 and L8); wherein an Abbe number of the second lens element is V2, a focal length of the photographing optical system is f, a focal length of the first lens element is f1, a focal length of the seventh lens element is f7, a focal length of the eight lens element is f8, a curvature radius of the object-side surface of the second lens element is R3, and the following conditions are satisfied: 10.0 < V2 < 50.0; 0 < f5/f1 < 9.5; -7.5 < f8/f7 < -0.551.5; and 
With regard to dependent claim 11, Zhang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, a further teaches such a photographing optical system wherein the Abbe number of the second lens element is V2, an Abbe number of the sixth lens element is V6, a refractive index of the second lens element is N2, and the following conditions are satisfied: 12.0 < V2 < 30.0; 6.0 < V2/N2 < 15.0; and 15.0 < V6 < 50.0 (Figure 44, wherein V2=19.243; V2/N2=19.243/1.671=11.52; and V6=20.373).
With regard to dependent claim 14, Zhang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, a further teaches such a photographing optical system wherein an axial distance between the object-side surface of the first lens element and the image-side surface of the eight lens element is TD, the focal length of the photographing optical system is f, a focal length of the second lens element is f2, a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, and the following conditions are satisfied: -1.0 < TD/f2 < 0.80; and -0.90 < f/f2 + f/f3 + f/f4 < 0.20 (Figure 44, wherein TD/f2=5.283/-65.722=-0.08; and f/f2 + f/f3 + f/f4= 3.887/-65.722 + 3.887/-200.0 + 3.887/-57.455=-0.146).
With regard to dependent claim 14, Zhang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, a further teaches such a photographing optical system wherein the object-side surface of the first lens element is convex in a paraxial region thereof (Figure 44, radius data for L1), at least one lens surface of the sixth lens element has at least one critical point in an off-axis region thereof (page 7, paragraph [0091]), a curvature radius of the object-side surface of the first lens element is R1, a curvature .

Allowable Subject Matter
Claims 1-9 and 17-29 are allowed.
Claims 12, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a photographing optical system comprising eight lens elements, the eight lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element and an eighth lens element, and each of the eight lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side; wherein the first lens element has positive refractive power, the fifth lens element has positive refractive power, the object-side surface of the seventh lens element is convex in a paraxial region thereof, the image-side surface of the eighth lens element is concave in a paraxial region thereof, and at least one .
Claims 2-9 and 18-29 are allowable for the reasons as set forth above as they inherit all of the claim limitations of the claim from which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (U.S. Patent Publication 2018/0074299), Huang (U.S. Patent Publication 2020/0132969), Lin et al (U.S. Patent Publication 2020/0393648) and Zhao (U.S. Patent Publication 2021/0181471) all teach photographing optical systems having eight lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
10 August 2021